Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 13 in the response filed 4/7/2022 is lacking a status identifier. Examiner believes this should be “Original”. Applicant is reminded to provide claim status identifiers on all future responses. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Examiner notes that RE37712 and an NPL reference directed to Reell Torque Inserts are cited in the specification but have not been cited on an IDS. 
The information disclosure statement filed 10/11/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. No copies of EP 1707829, EP 0656856, KR 101122145 have been included.
Specification
The disclosure is objected to because of the following informalities: 
Page 12, Line 1: “bracket portion 23b” should be replaced with “bracket portion 123b”.  Examiner notes that only one instance was previously corrected of the multiple indicated instances of “23b” that should be “123b”. The additional instance is on Page 12, Line 1 of the originally filed specification.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “such that there is no relative movement between the first friction element and the first molded housing or the first molded outer link” twice. The second instance is believed to mistakenly recite “the first friction element” instead of “the first shaft”. For purposes of examination, the second instance has been interpreted to mean “such that there is no relative movement between the first shaft and the first molded housing or the first molded outer link”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein one of the first molded housing and the first molded outer link are overmolded over and enclose the first friction element such that first friction element is embedded within one of the first molded housing and the first molded outer link such that there is no relative movement between the first friction element and the first molded housing or the first molded outer link; and wherein one of the first molded housing and the first molded outer link are overmolded over and enclose the non-round feature of the first shaft such that first shaft is embedded within one of the first molded housing and the first molded outer link such that there is no relative movement between the first friction element (interpreted as “the first shaft”) and the first molded housing or the first molded outer link.”. While this appears to be intended to broadly claim the two different embodiments of Figures 3a and 3B, it also appears to claim a third undisclosed embodiment that it is unclear how it could function as claimed and disclosed. This third embodiment would be when the “one of the first molded housing and the first molded outer link…” that are selected for each of these two limitations is the same “one”. Nothing in the claim language precludes this, so for example, the first molded housing was embedded over both the first friction element and the non-round feature of the first shaft, then the shaft would be unable to rotate with respect to the first friction element, and no friction would therefor be created. As such, the hinge would cease to be a friction hinge, and the friction element would not perform a friction function. For purposes of examination, claim 1 has been interpreted that the “one” of the first molded housing and the first molded outer link must be different for the two limitations (the one enclosing the first friction element is different from the one enclosing the first shaft). Applicant should amend the claims to more clearly define that these are different.
Claims 2-11 and 13 depend from claim 1 and therefore lack clarity for the same reasons as claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 7,058,433), herein referred to as ‘433 in view of Wahlstedt (US 6,530,123), herein referred to as ‘123.
For Claim 1, ‘433 discloses a hinge device (Annotated Figure 4) comprising: a first shaft (Annotated Figure 4: A) and a second shaft (B), each having first and second ends; a first molded housing (120, 156) at least partially enclosing the first shaft (A); a second molded housing (130, 158) at least partially enclosing the second shaft (B); a first molded outer link (152A) at least partially enclosing each of the first and second shafts (A, B); and a second molded outer link (152B) at least partially enclosing each of the first and second shafts (A, B).
‘433 does not disclose wherein the hinge is an overmolded friction hinge; the first shaft comprising a non-round feature; a first friction element mounted on the first shaft and having a lubricating substance trapped between the first friction element and the first shaft; and wherein one of the first molded housing and the first molded outer link are overmolded over and enclose the first friction element such that first friction element is embedded within one of the first molded housing and the first molded outer link such that there is no relative movement between the first friction element and the first molded housing or the first molded outer link; and wherein one of the first molded housing and the first molded outer link are overmolded over and enclose the non-round feature of the first shaft such that first shaft is embedded within one of the first molded housing and the first molded outer link such that there is no relative movement between the first shaft and the first molded housing or the first molded outer link.
 ‘123 teaches an overmolded friction hinge having a first shaft (16) comprising a non-round feature (22); a first molded housing (14); a first molded outer link (12) a first friction element (24) mounted on the first shaft (16) and having a lubricating substance (as seen in Figure 4 in pocket 52) trapped between the first friction element (24) and the first shaft (16); and wherein the first molded housing (14) is overmolded over and encloses the first friction element (24) such that first friction element is embedded within the first molded housing (14) such that there is no relative movement between the first friction element (24) and the first molded housing (14); and wherein the first molded outer link (12) is overmolded over and encloses the non-round feature (22) of the first shaft (16) such that first shaft (16) is embedded within the first molded outer link (12) such that there is no relative movement between the first shaft (16) and the first molded outer link (12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the shaft of ‘433 with the shaft, shaft non-round feature, friction element, and corresponding overmolding structure of ‘123. One would be motivated to make such a modification in order to allow the hinge of ‘433 to produce torque about the first hinge shaft with relative rotation of the first housing with respect to the first shaft in a manner that is easier to produce and requires less expensive tooling in construction and provides a configuration for substantially containing lubricant.
For Claim 2, ‘433 in view of ‘123 further teaches the overmolded hinge device of claim 1, wherein the first molded outer link (152A) at least partially encloses the first end of each of the first and second shafts (A, B), and wherein the second molded outer link (152B) at least partially encloses the second ends of each of the first and second shafts (A, B).
For Claim 3, ‘433 in view of ‘123 further teaches the overmolded hinge device of claim 1 except further comprising a second friction element mounted on the second shaft, wherein one of the second molded housing, first molded outer link, and second molded outer link at least partially encloses the second friction element and the second shaft. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a second friction element and corresponding structure as taught by ‘123 to the second shaft of ‘433 as it is a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04). One would be motivated to make such a modification in order to allow the hinge of ‘433 to produce torque about the second hinge shaft with relative rotation of the second housing with respect to the second shaft in a manner that is easier to produce and requires less expensive tooling in construction and provides a configuration for substantially containing lubricant.
For Claim 4, ‘433 in view of ‘123 further teaches the overmolded hinge device of claim 1, wherein the first molded housing (120, 156) does not enclose any portion of the second shaft (B) and wherein the second molded housing (130, 158) does not enclose any portion of the first shaft (A).
For Claim 6, ‘433 in view of ‘123 further teaches the overmolded hinge device of claim 3, wherein the first (120, 156) and second (130,158) molded housings each comprise a shaft overmold portion (156, 158) and a bracket portion (120, 130), the shaft overmold portion (156, 158). ‘433 does not teach wherein the first and second molded housings respectively enclosing the first and second friction elements. ‘123 teaches wherein an overmold housing (14) encloses the friction elements (24). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the overmold housing of ‘433 over the friction element as taught by ‘123. One would be motivated to make such a modification in order to allow the hinge of ‘433 to produce torque about the first hinge shaft with relative rotation of the first housing with respect to the first shaft in a manner that is easier to produce and requires less expensive tooling in construction and provides a configuration for substantially containing lubricant.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a second friction element and corresponding structure with an overmold housing as taught by ‘123 to the second shaft of ‘433 as it is a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04). One would be motivated to make such a modification in order to allow the hinge of ‘433 to produce torque about the second hinge shaft with relative rotation of the second housing with respect to the second shaft in a manner that is easier to produce and requires less expensive tooling in construction and provides a configuration for substantially containing lubricant.
For Claim 7, ‘433 in view of ‘123 teaches the overmolded hinge device of claim 6, wherein the shaft overmold portion of the first and second molded housings respectively enclose the first and second friction elements such that the first friction element must rotate with the first molded housing and the second friction element must rotate with the second molded housing (‘123: “Frictional element housing 14 is engaged with notches (not shown in FIG. 2) of clips 24, and consequently, clips 24 rotate with frictional element housing 14”, Column 3, Lines 29-31).
For Claim 8, ‘433 in view of ‘123 teaches the overmolded hinge device of claim 6, wherein the bracket portion (120, 130) of the first and second molded housings are respectively configured to be mounted to a first and a second hinged element (Figure 3: 126, 140).
For Claim 9, ‘433 in view of ‘123 teaches the overmolded hinge device of claim 6, wherein each of the shaft overmold portions of the first and second molded housings are between the first and second molded outer links, and are immediately adjacent thereto (as seen in Figure 4 of ‘433).
For Claim 10, ‘433 in view of ‘123 teaches the overmolded hinge device of claim 3, wherein each of the first and second friction elements comprise a plurality of clips (as seen in Figure 2 of ‘123).
For Claim 11, ‘433 in view of ‘123 teaches the overmolded hinge device of claim 10, except wherein the number of clip in the plurality of clips on the first shaft is not the same as the number of clips in the plurality of clips on the second shaft. ‘123 further teaches wherein it is known to adjust the torque by adding or subtracting the number of friction elements (24) used in the hinge. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply differing numbers of frictional elements to the two shafts. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). (see MPEP § 2144.05). One would be motivated to make such a modification in order to give each of the two shafts a different desirable torque. 
For Claim 13, ‘433 in view of ‘123 teaches the overmolded hinge device of claim 1, wherein the overmolded hinge device comprises an outer periphery and wherein at least a portion of each of the first and second molded housings and the first and second molded outer links lie on the outer periphery the overmolded hinge device (as seen in Figure 4 of ‘433).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US 7,058,433), herein referred to as ‘433 in view of Wahlstedt (US 6,530,123), herein referred to as ‘123, as applied to claim 1 above, and further in view of Larson et al. (US 2007/0234517), herein referred to as ‘517.
For Claim 5, ‘433 in view of ‘123 further teaches the overmolded hinge device of claim 1, except wherein the first and second ends of each of the first and a second shafts comprise knurls. ‘123 instead teaches wherein only one end of the hinge shaft comprises a knurl. ‘517 teaches a hinge wherein both ends of a shaft comprise knurls (as seen in Figure 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the knurls of ‘517 to each end of the first and second shafts of ‘433. One would be motivated to make such a modification in order to allow the first and second shafts to be rotatably fixed with respect to first and second outer links.

    PNG
    media_image1.png
    606
    731
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive.
With respect to Claims 1-11 and 13, Applicant argues that ‘433 does not disclose wherein one of the first molded housing and the first molded outer link are overmolded over and enclose the first friction element such that first friction element is embedded within one of the first molded housing and the first molded outer link such that there is no relative movement between the first friction element and the first molded housing or the first molded outer link; and wherein one of the first molded housing and the first molded outer link are overmolded over and enclose the non-round feature of the first shaft such that first shaft is embedded within one of the first molded housing and the first molded outer link such that there is no relative movement between the first shaft and the first molded housing or the first molded outer link. Examiner notes that these limitations are taught by the secondary reference ‘123. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner notes that secondary reference ‘123 teaches a known overmolding hinge that has a first housing overmolded over and enclosing a first friction element such that the first friction element is embedded within the first molded housing such that there is no relative movement between the first friction element and the first housing. ‘123 further teaches a first molded outer link overmolded over and enclosing a non-round feature of the first shaft such that the first shaft is embedded within the first molded outer link such that there is no relative movement between the first shaft and the first molded outer link. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the shaft of ‘433 with the shaft, shaft non-round feature, friction element, and corresponding overmolding structure of ‘123. One would be motivated to make such a modification in order to allow the hinge of ‘433 to produce torque about the first hinge shaft with relative rotation of the first housing with respect to the first shaft in a manner that is easier to produce and requires less expensive tooling in construction and provides a configuration for substantially containing lubricant.
Applicant further argues that it would not be obvious to modify the hinge of ‘433 to incorporate a torque producing element as taught by ‘123 because the hinge of ‘433 is “free to swing open”. Examiner first notes that ‘433 does not require “free swing”, as indicated by Applicant. ‘433 merely requires swinging. Examiner notes that while ‘433 does teach the use of a spring device to cause the hinged sections to swing open, this does not preclude the use of a friction-torque device incorporated into the hinge. Such a friction-torque device can be used to prevent the spring device from causing the device from overturning (over-opening) and causing damage by collision between the two housing members.
Applicant further argues that the device causes high torque which is critical to the application, however no such limitations appear in the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., high torque, significant torque) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner further notes that the friction torque of the device taught by ‘123 is easily varied (Column 6, Lines 57-62: The amount of friction force between clips 24 and shaft 16 is easily varied in the present invention by adding or subtracting the number of clips 24 used in hinge 10. A single clip 24 or any number of multiple clips or frictional elements can be use to practice the present invention). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the torque as taught by ‘123 so as to provide the right amount of torque to control rotation of the hinge of ‘433 while still permitting the hinge to open via a spring if desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0212968, US 6,467,129, and US 6,261,499 teach relevant prior art but has not been relied upon in the current rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/            Primary Examiner, Art Unit 3677